DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 03/31/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-9, 11, 13-15, 17, 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guttman (U.S.20180336467) in view of Zhang (U.S.20060147107).

 	Regarding claim 1, (Currently Amended) A node in a plurality of nodes to collectively train a neural network (Guttman: Paragraph [0155] “the number of artificial neurons in an artificial neural network may be selected” A plurality of nodes to collectively train a neural network is taught as the number of artificial neurons in an artificial neural network may be selected.), the node comprising: neural network trainer instructions to obtain a plurality of training data items from a training data set (Guttman: Paragraph [0100] “a machine learning algorithm configured to train on training examples, such as training examples included in datasets 610 and/or views 630, to estimate labels and/or tags and/or desired results, such as labels and/or tags and/or desired results included in annotations 620 and/or views 630.” Paragraph [0167] “obtaining data items (Step 1010) may comprise obtaining a plurality of data items associated with a group of one or more devices” Neural network trainer instructions to obtain a plurality of training data items from a training data set is taught as the selecting the training examples including data items from datasets or from a group of devices.), …neural network parameter memory to store neural network training parameters (Guttman: Paragraph [0183] “an artificial neural network may comprise an output of a machine learning algorithm (and in some cases, deep learning algorithm) trained using training examples. In such case, some of the parameters of the artificial neural network may be set manually and are called hyper-parameters, while the other parameters are set by the machine learning algorithm according to the training examples.” Neural network parameter memory to store neural network training parameters is taught as parameters of the neural network that are trained using the training examples.); and at least one neural network processor to implement the neural network to generate first training data results based on the selected training data items (Guttman: Paragraph [0211] “, obtaining intermediate results of training machine learning algorithms (Step 1310) may comprise obtaining intermediate results of training at least one machine learning algorithm using a plurality of training examples.” One neural network processor to implement the neural network to generate first training data results based on the selected training data items is taught as the obtaining intermediate results of training at least one machine learning algorithm (i.e. artificial neural network) using a plurality of training examples.) and the neural network training parameters (Guttman: Paragraph [0212] “the intermediate results may comprise values of parameters of the machine learning algorithm.” The neural network training parameters is taught as the parameters of the machine learning algorithm.),…  
	Guttman does not explicitly disclose …the training data set having a plurality of groups corresponding to different toggle rates, the plurality of training data items obtained from different ones of the groups based on toggle rates of items in the training data set;… the neural network trainer instructions to cause transmission of the first training data results for synchronization with second training data results from a second node in the plurality of nodes, the neural network trainer instructions to update the neural network training parameters based on the synchronized training data results.
Zhang further teaches …the training data set having a plurality of groups corresponding to different toggle rates, the plurality of training data items obtained from different ones of the groups based on toggle rates of items in the training data set (Zhang: Paragraph [0029] “the processing of the prepare training set component in one embodiment. The component collects high-quality and low-quality images and then generates their feature vectors based on high-level features and low-level features. The assessment system may assume that images by professionals are high-quality and all others are low-quality.” The training data set having a plurality of groups corresponding to different toggle rates is taught as the training set including high and low-quality images. The plurality of training data items obtained from different ones of the groups based on toggle rates of items in the training data set is taught as the training set component collects from two groups including high and low-quality images.);… the neural network trainer instructions to cause transmission of the first training data results for synchronization with second training data results from a second node in the plurality of nodes (Zhang: Claim 17 “training a classifier to indicate quality of images using the first set of images and their quality ratings; calculating a second quality score for each image of the second set using the trained classifier;” The neural network trainer instructions to cause transmission of the first training data results for synchronization with second training data results from a second node in the plurality of nodes is taught as using the first set of images and their quality ratings along with the second quality scores for each image in the second set which are mapped together.), the neural network trainer instructions to update the neural network training parameters based on the synchronized training data results (Zhang: Claim 17 “generating a mapping function based on the trained classifiers and the first and second quality scores; wherein a quality score for the image is calculated using the trained classifier and generated mapping function.” Neural network trainer instructions to update the neural network training parameters based on the synchronized training data results is taught as the mapping function trained on the classifiers and the first and second quality scores. The mapping function synchronizes the first and second quality scores. The classifiers of Zhang are applied to the neural networks of Guttman.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of enriching datasets of Guttman with the image quality scorer of Zhang in order to allow the assessment of image quality to optimize algorithms and parameter settings for image processing thereby helping optimize algorithms/parameter settings and assisting photographers in managing their digital images (i.e. manage training data) (Zhang:Paragraph [0003] “Such an assessment of image quality could be used for quality control by professional photographers to evaluate image processing systems, to optimize algorithms and parameter settings for image processing, and to help non-professional photographers manage their digital images and assess their expertise.”).   

Claim 8, 14, and 19 are similarly rejected refer to claim 1 for further analysis.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Regarding claim 3, (Currently Amended) Guttman in view of Zhang teaches the node of claim 1, Zhang further teaches further including: toggle rate identifier instructions to determine toggle rates for the training data in the training data set (Zhang: Paragraph [0024] “The generate quality assessor component invokes the prepare training set component to prepare the training samples for training the classifier.” Toggle rate identifier instructions to determine toggle rates for the training data in the training data set is taught as quality assessor component invokes the prepare training set component to prepare the training samples for training the classifier to determine the quality ratings.); training data sorter instructions to sort the training data by the corresponding toggle rates (Zhang: Paragraph [0029] “In block 301, the component collects the high-quality images. In block 302, the component collects the low-quality images” Training data sorter instructions to sort the training data by the corresponding toggle rates is taught as the component collecting images into separate groups based on the quality.); and training data grouper instructions to allocate a first number of the sorted items to a first group (Zhang: Paragraph [0029] “In block 301, the component collects the high-quality images.” Training data grouper instructions to allocate a first number of the sorted items to a first group is taught as the component collects the high-quality images.), and to allocate a second number of the sorted items to a second group (Zhang: Paragraph [0029] “In block 302, the component collects the low-quality images” Allocate a second number of the sorted items to a second group is taught as the component collects the low-quality images.), the second number of items being sequentially located after the first number of items in the sorted training data (Zhang: Paragraph [0024] “ The generate mapping function component stores the mapping parameters in the mapping parameters store. The training set store contains the set of training images along with a quality rating of each image.” The second number of items being sequentially located after the first number of items in the sorted training data is taught as the training set store contains the set of training images along with the quality rating of each image.), the neural network trainer instructions to obtain the training data items from among the first group and the second group (Zhang: Claim 17 “providing a first set and a second set of images;… training a classifier to indicate quality of images using the first set of images and their quality ratings; calculating a second quality score for each image of the second set using the trained classifier;” The neural network trainer instructions to obtain the training data items from among the first group and the second group is taught as training the classifier based on the first and second set of images.).   
Claim 9, 15, and 20 are similarly rejected refer to claim 3 for further analysis.
Regarding claim 5, (Currently Amended) Guttman in view of Zhang teaches the node of claim 1, Zhang further teaches wherein the toggle rate associated with a training data item represents an amount of data variance within the training data item (Zhang: Paragraph [0007] “An image quality assessment system trains an image classifier based on a training set of sample images that have quality ratings.” The toggle rate associated with a training data item represents an amount of data variance within the training data item is taught as the image classifier based on a training set of sample images that have quality ratings. The toggle rates are taught as the high and low quality ratings given to each training image (i.e. training data item.) Paragraph [0017] “The assessment system represents saliency as a three-dimensional feature saliencyi=[S1,S2,S3]T to indicate the saliency of the ith image, where S1, S2, and S3 are the mean, variance, and third-order moment, respectively, of its saliency map.” Refer to paragraph [0017] for teachings of calculating the variance of the images in the training set.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of enriching datasets of Guttman with the image quality scorer of Zhang in order to allow the assessment of image quality to optimize algorithms and parameter settings for image processing thereby helping optimize algorithms/ parameter settings and assisting photographers in managing their digital images (i.e. manage training data) (Zhang:Paragraph [0003] “Such an assessment of image quality could be used for quality control by professional photographers to evaluate image processing systems, to optimize algorithms and parameter settings for image processing, and to help non-professional photographers manage their digital images and assess their expertise.”).

Claim 11, 17, and 22 are similarly rejected refer to claim 5 for further analysis.

Regarding claim 6, (Currently Amended) Guttman in view of Zhang teaches the node of claim 1, wherein the neural network is implemented as a deep neural network (Guttman: Paragraph [0131] “deep learning algorithms for artificial neural networks” The neural network is implemented as a deep neural network is taught as deep learning algorithms for artificial neural networks.).  

Regarding claim 7, (Currently Amended) Guttman in view of Zhang teaches the node of claim 1, wherein the training data items include image data (Guttman: Paragraph [0225] “In some examples, at least some of the labeled examples of the group of labeled examples and/or at least some of the unlabeled examples of the group of unlabeled examples may comprise image data (for example, images captured using image sensors 260).” The training data items include image data is taught as the group of unlabeled examples may comprise image data.).  

Claim 13 is similarly rejected refer to claim 7 for further analysis.

Claim 2, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guttman (U.S.20180336467) in view of Zhang (U.S.20060147107) and Ranganathan (U.S.20070067657).
Regarding claim 2, (Currently Amended) Guttman in view of Zhang teaches the node of claim 1, Zhang further teaches average toggle rate (Zhang: Paragraph [0024] “The training set store contains the set of training images along with a quality rating of each image. The evaluation set store contains the evaluation images along with their mean quality scores” Average toggle rates is taught as the mean quality scores of the images.)… 
Guttman in view of Zhang do not explicitly disclose further including a power state controller to control an amount of power consumption of a central processing unit of the Attorney Docket No. AA2042-USResponse to the Office Action mailed February 5, 2021       U.S. Serial No. 15/829,555node based on an … of the training data items in the selected training data items.    
Ranganathan further teaches further including a power state controller to control an amount of power consumption of a central processing unit of the Attorney Docket No. AA2042-USResponse to the Office Action mailed February 5, 2021       U.S. Serial No. 15/829,555node based on an … of the training data items in the selected training data items (Ranganathan, [0084]; “the computer system includes one or more controllers to execute the method.” [0035]; “The power management agent [ may, moreover, control how the compute nodes are throttled, such as, CPU throttling, memory throttling, disk throttling, etc., as well as the levels to which the compute nodes are throttled, for instance, one power state, two power states, etc.” Ranganathan reads on a control agent controlling the throttling of the compute nodes, for instance, by varying the voltage and frequency of one or more processors, by varying the power state contained in the compute nodes.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Guttman with the and Zhang with Ranganathan in order utilize power consumption management system implemented controller to detect where the increase/decrease of power within the system and control spike/loss of power by initialize a power state to the system thereby amounts of power consumed by compute nodes may be managed such that the total power consumption level may substantially be maintained below a power threshold limit to maintain performance and reduce power consumption of the computer system. (Ranganathan: Paragraph [0015] “the amounts of power consumed by compute nodes may be managed such that the total power consumption level may substantially be maintained below a power budget limit. In a first example, the amounts of power consumed may be managed according to a substantially pre-emptive strategy where the power utilization levels of the compute nodes are increased if the increase will not cause the total power consumption level to exceed the power budget limit.”).      

Regarding claim 12, (Currently Amended) Guttman in view of Zhang teaches the non-transitory computer readable medium of claim 8, Zhang further teaches wherein the instructions, when executed, cause the first node to at least: determine an average toggle rate of the items in the plurality of training items (Zhang: Paragraph [0024] “The training set store contains the set of training images along with a quality rating of each image. The evaluation set store contains the evaluation images along with their mean quality scores” Average toggle rates of the items in the plurality of training items is taught as the mean quality scores of the images (i.e. high or low quality).);… based on the average toggle rate (Zhang: Paragraph [0024] “The training set store contains the set of training images along with a quality rating of each image. The evaluation set store contains the evaluation images along with their mean quality scores” Average toggle rates of the items in the plurality of training items is taught as the mean quality scores of the images (i.e. high or low quality).);
 	Ranganathan further teaches select a power state…(Ranganathan, [0084]; “the computer system includes one or more controllers to execute the method.” [0035]; “The power management agent [ may, moreover, control how the compute nodes are throttled, such as, CPU throttling, memory throttling, disk throttling, etc., as well as the levels to which the compute nodes are throttled, for instance, one power state, two power states, etc.” Ranganathan reads on a control agent controlling the throttling of the compute nodes, for instance, by varying the voltage and frequency of one or more processors, by varying the power state contained in the compute nodes. The controllers are in charge of selecting a power state.); and apply the selected power state to the first node (Ranganathan, [0084]; “the computer system includes one or more controllers to execute the method.” [0035]; “The power management agent [ may, moreover, control how the compute nodes are throttled, such as, CPU throttling, memory throttling, disk throttling, etc., as well as the levels to which the compute nodes are throttled, for instance, one power state, two power states, etc.” Ranganathan reads on a control agent controlling the throttling of the compute nodes, for instance, by varying the voltage and frequency of one or more processors, by varying the power state contained in the compute nodes.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Guttman with the and Zhang with Ranganathan in order utilize power consumption management system implemented controller to detect where the increase/decrease of power within the system and control spike/loss of power by initialize a power state to the system thereby amounts of power consumed by compute nodes may be managed such that the total power consumption level may substantially be maintained below a power threshold limit to maintain performance and reduce power consumption of the computer system. (Ranganathan: Paragraph [0015] “the amounts of power consumed by compute nodes may be managed such that the total power consumption level may substantially be maintained below a power budget limit. In a first example, the amounts of power consumed may be managed according to a substantially pre-emptive strategy where the power utilization levels of the compute nodes are increased if the increase will not cause the total power consumption level to exceed the power budget limit.”).  
   
Claim 18 is similarly rejected, refer to claim 12 for further analysis.

Claim 4, 10, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guttman (U.S.20180336467) in view of Zhang (U.S.20060147107) and Lu (WO 2017151759).

Regarding claim 4,  (Currently Amended) Guttman in view of Zhang teaches the node of claim 3, Guttman in view of Zhang do not explicitly disclose wherein the training data grouper instructions is to shuffle the items allocated to the first group within the first group.  
Lu teaches wherein the training data grouper instructions is to shuffle the items allocated to the first group within the first group (Lu: Paragraph [0058] “At process block 350, the neural network is fine-tuned using renewed cluster labels with randomly shuffled images. After the images have been associated with a cluster or group label, the collection of images is randomly reshuffled within the groups for neural network fine-tuning via stochastic gradient descent.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Guttman with the and Zhang with the shuffling data of Lu in order allow the generation of better labels that in turn lead to better trained neural network models used to feed more effective deep image features in the neural network thereby facilitating generation of improved clustering and labels (Lu: Paragraph [004] “Using the disclosed techniques, better labels can be generated that in turn lead to better trained neural network models used to feed more effective deep image features in the neural network to facilitate generation of improved clustering and labels. ”).  

Claim 10, 16, and 21 are similarly rejected refer to claim 4 for further analysis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.S./            Examiner, Art Unit 2123                  

/ALEXEY SHMATOV/            Supervisory Patent Examiner, Art Unit 2123